     Case 1:18-cr-00672-SJ Document 14 Filed 06/18/19 Page 1 of 5 PageID #: 59

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
KDE                                                271 Cadman Plaza East
F.#2015R00973                                      Brooklyn, New York 11201



                                                   June 18, 2019

By ECF and E-mail

The Honorable Sterling Johnson
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Ricardo Ariel Reyna,
                      Criminal Docket No. 18-672

Dear Judge Johnson:

              The government respectfully submits this letter in advance of the defendant
Ricardo Ariel Reyna’s sentencing. In light of the factors set forth in 18 U.S.C. § 3553(a), the
government recommends that the Court sentence the defendant to 87 months’ imprisonment
to run consecutive to his current, undischarged state sentence.

I.      Background

               On March 11, 2019, the defendant pleaded guilty without an agreement before
Chief Magistrate Judge Mann to the sole count of the indictment, charging him with illegally
reentering the country after having been convicted of an aggravated felony, in violation of 8
U.S.C. §§ 1326(a) and (b)(2). See Presentence Investigation Report (“PSR”) ¶¶ 1-2.

               In 1995, the defendant was convicted in Kings County Supreme Court of
Attempted Robbery in the First Degree and sentenced to 5 to 15 years’ imprisonment. See
id. ¶ 4. Although only convicted of Attempted Robbery, the defendant and his co-
conspirator shot and killed a victim during the course of a robbery. See id. ¶ 24. During his
time in custody, the defendant racked up no less than 25 infractions, ranging from possession
of weapon and drug possession to disobeying orders and fighting. See id. Indeed, while
incarcerated, the defendant was convicted of Attempted Promoting Prison Contraband, for
which he was sentenced to 18 months to 3 years’ incarceration. See id. ¶ 25.

             At the end of this tumultuous time in prison, the defendant, who was a citizen
of Panama, was deported to his home country in October 2006. See id. ¶ 24. Despite not
      Case 1:18-cr-00672-SJ Document 14 Filed 06/18/19 Page 2 of 5 PageID #: 60




being allowed back in the country, the defendant snuck back in anyway and on April 10,
2015, was arrested by the New York City Police Department for another violent crime, this
time a home invasion robbery. See id. ¶ 26.

               The defendant, together with a co-conspirator, dressed up as UPS workers and
forced their way inside a home in Brooklyn where the co-conspirator pistol-whipped the
occupants, permitting the defendant and his cohort to make off with money, laptops and
other property. See id. The defendant himself was caught with a firearm, gun and other
property. See id. For this offense, the defendant was sentenced to a determinate sentence of
8 years’ imprisonment. See id. Even while in custody on this offense, the defendant again
could not conform to the law. Specifically, on April 19, 2017, while incarcerated, the
defendant was found to be in possession of a controlled substance (suboxone), for which he
was convicted and sentenced (under the alias Eduardo E. Simmons) to 90 days’
incarceration.

               On December 7, 2018, the defendant was writted into federal custody and later
indicted. Following his guilty plea (which the government will ask the Court to formally
accept at the sentencing proceeding), the defendant is to be sentenced on June 20, 2019.

II.      Applicable Law

              In Gall v. United States, 552 U.S. 38 (2007), the Supreme Court set forth the
procedure that sentencing courts must follow in light of United States v. Booker, 543 U.S.
220, 258-60 (2005):

               [A] district court should begin all sentencing proceedings by
               correctly calculating the applicable Guidelines range. As a matter
               of administration and to secure nationwide consistency, the
               Guidelines should be the starting point and the initial benchmark.

Gall, 552 U.S. at 49 (citation omitted). Next, a district court must “consider all of the
§ 3553(a) factors to determine whether they support the sentence requested by a party. In so
doing, [a district court] may not presume that the Guidelines range is reasonable. [A district
court] must make an individualized assessment based on the facts presented.” Id. at 49-50
(citation and footnote omitted).

               Section 3553(a) directs the sentencing court to consider the following factors,
among others, when imposing a particular sentence: (1) the nature and circumstances of the
offense and the history and characteristics of the defendant; and (2) the need for the sentence
imposed: (A) to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense; (B) to afford adequate deterrence to criminal
conduct; and (C) to protect the public from further crimes of the defendant.

              At sentencing, “the court is virtually unfettered with respect to the information
it may consider.” United States v. Alexander, 860 F.2d 508, 513 (2d Cir. 1988). Indeed,

                                               2
       Case 1:18-cr-00672-SJ Document 14 Filed 06/18/19 Page 3 of 5 PageID #: 61




Title 18, United States Code, Section 3661 expressly provides that “[n]o limitation shall be
placed on the information concerning the background, character, and conduct of a person
convicted of an offense which a court of the United States may receive and consider for the
purpose of imposing an appropriate sentence.” Thus, the Court must first calculate the
correct Guidelines range, and then apply the Section 3553(a) factors to arrive at an
appropriate sentence, considering all relevant facts.

III.      Guidelines Analysis

               The government and the defense agree that the Probation Department correctly
calculated the Sentencing Guidelines under the 2014 edition of the Guidelines (because that
edition is more lenient than the current edition, see PSR ¶ 10):

                Base Offense Level (§ 2L1.2)                                                   8

                Plus: Deportation After Crime of Violence (§ 2L1.2(b)(1)(A)(ii))          +16

                Total Offense Level:                                                       24

Because the defendant has amassed 11 criminal history points and is in Criminal History
Category V, see PSR ¶ 29, the applicable Guidelines range is 70 to 87 months’
imprisonment.

IV.       Section 3553(a) Factors Weigh in Favor of the Requested Sentences

                For the reasons set forth below, the government respectfully requests that the
Court impose a sentence of 87 months’ imprisonment to run consecutive to the undischarged
state sentence. Such sentence is appropriate given the nature and characteristics of the
offense, the history and characteristics of the defendant and the need for the sentence to
reflect the seriousness of the offenses, to promote respect for the law, to provide just
punishment, to afford adequate deterrence and to protect the public.

          A.    Nature and Circumstances of the Offense

              As set forth above, the defendant is convicted of a serious offense. After
having been convicted of a heinous offense—attempted robbery stemming from the death of
a victim—the defendant was removed from the country. But the defendant came back in
anyway, and he did so not just to rejoin his family or become a law abiding member of
society. Rather, he came back and committed additional violent offenses, this time a violent,
gun-point home invasion robbery in which the defendant and his co-conspirator pistol-
whipped victims. Had the defendant not illegally reentered the country these victims would
not have had to suffer this traumatic experience. Accordingly, this is a serious offense that
warrants serious punishment.




                                               3
   Case 1:18-cr-00672-SJ Document 14 Filed 06/18/19 Page 4 of 5 PageID #: 62




       B.      Defendant’s Histories and Characteristics

               The defendant’s history characteristics also weigh in favor of the requested
sentence. See 18 U.S.C. § 3553(a). As set forth above, the defendant has committed
multiple violent offenses both while incarcerated and while at liberty. Beginning in 1992,
when the defendant was 17, he was convicted of Burglary – Illegal Entry of a Dwelling and
sentenced to 6 months in custody. See PSR ¶ 22. Eight months after this arrest, the
defendant was convicted of Criminal Possession of a Loaded Weapon for which he received
a concurrent sentence of 6 months’ incarceration. See id. ¶ 23. After this, the defendant
participated in the unlawful killing for which he plea bargained to Attempted Robbery (as
described above), which yielded the 5 to 15 years’ incarceratory sentence during which the
defendant amassed over 25 infractions as well as another felony conviction. See id. ¶¶
24-25. Following these offenses, his deportation and illegal reentry to the United States, the
defendant was again found to have committed another violent crime, this time the violent
home invasion robbery described above in which the defendant was caught with a firearm.

               This extensive, violent criminal history reveals that a sentence at the top of the
applicable Guidelines range is appropriate. The defendant is a recidivist who has preyed on
members of the community for decades, even returning illegally to the United States and
carrying on his criminal ways. These “history and characteristics” therefore militate in favor
of a substantial sentence.

       C.      Affording Deterrence and Protecting the Public

              Finally, the requested sentence is necessary to afford adequate deterrence to
criminal conduct and protect the public from further crimes of the defendant. 18 U.S.C.
§ 3553(a)(2)(B) and (C).

               As set forth above, repeated, significant terms of incarceration have done
nothing to deter the defendant from committing further crimes. This shows that it is
necessary to incapacitate the defendant in order to keep him from further wreaking havoc on
the community.

               Moreover, a significant sentence is necessary to promote general deterrence.
Those who commit serious crimes and are deported from the country must see that they
cannot sneak back into the country without consequence. For this reason, it is critical that
the defendant’s sentence in this case be ordered to run consecutive to his undischarged state
sentence for the home invasion robbery. If the Court’s sentence is to run concurrent, the
defendant will essentially not be punished at all for illegally reentering the country, which
allowed him to commit the additional crime of violence.

               Accordingly, a substantial sentence ordered to run consecutively is necessary
to protect the public and achieve both specific and general deterrence.




                                                4
      Case 1:18-cr-00672-SJ Document 14 Filed 06/18/19 Page 5 of 5 PageID #: 63




V.       Conclusion

               Given all of the facts and circumstances discussed above, the government
respectfully submits that the Court should impose a sentence of 87 months’ imprisonment to
run consecutive to the undischarged state term.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:            /s/
                                                   Keith D. Edelman
                                                   Assistant U.S. Attorney
                                                   (718) 254-6328


cc:      Clerk of Court (ARR) (by ECF and e-mail)
         Jan Rostal, Esq. (by ECF and e-mail)
         Roberta Houlton, U.S. Probation Officer (by e-mail)




                                              5
